Mayes, J.,
delivered the following dissenting opinion.
On the 15th of October, 1906, a petition was filed in the chancery court of Forrest county, alleging the death of T. J. George on the 11th day of the month, and praying for the appointment of an administrator. After hearing the petition one A. T. Powe was appointed administrator; the appointment being made on the same day that the petition was filed. On the 9th day of October, 1907, E. B. George probated his claim for $600¡. The opinion in chief literally reproduces the claim • filed by E. B. George, and I shall not incumber this dissent with a reproduction of it. By an examination of this claim, it will be seen that it consists of two paid checks, one for $100, and another for $500, and to these two paid checks is attached the affidavit of E. B. George, in literal compliance with the requirement of Cbde 1906, § 2106. It is manifest from the record that this is the only evidence in writing that E. B. George has of the indebtedness to him by the estate. He made no account of it in any other way. No notice seems to have been published for the’ probation of claims until the order made by the chancellor on the 11th day of December, 1907, after which the claim in question was reprobated and allowed on the 26th of December, 1907.
On the 6th day of December, 1907, a petition was filed by the administrator, praying that the estate of T. J. George be declared insolvent, which was accordingly done on the 11th day of December, 1907, the same day that the court ordered the administrator to publish notice to creditors, to probate their claims. In this same decree the chancellor appointed as master N. T. Curry “to examine and hear objections to all claims probated against the estate, which claims shall be filed with the chancery clerk, and the examination and hearing of same shall take place *458at the courthouse iu the city of Hattiesburg on Monday, the 20th day of January, 1908, and the master shall report his findings to the chancellor in vacation.” On the '9th day of June, 1908, N. T. Curry, the master appointed on December 11, 1907, made his report to the court, allowing the above claim of 35. B. George, and showing that at the hearing fixed by the court to take place on the 20th of January, 1908, no objections were filed by any one to the allowance of the above claim for any reason. On the 10th day of June, 1908, certain creditors for the first time filed their objections to the allowance of this claim, specifying, first, “that the proof of the claim is insufficient in law, because E. B. George failed to present to the clerk written evidence thereof, or an itemized account or statement of the claim in writing, signed by E* B. George,” etc; and, secondly, “that the said claim is feigned and fictitious.” George answered, denying that the claim was feigned or fictitious, and alleging that, since the objectors had failed to present any objection to the claim, for either of the reasons specified, when the question was being heard by the master by the order of the court on the 20th day of January, 1908, they could not now be heard to object, after the master had fully examined and allowed the claim, without any objection being entered. The chancellor proceeded to hear the objections, and on the application of the objecting creditors referred the matter to two auditors appointed by the court to hear and determine the controversy, and the decree making the reference designated the 2d Monday of July, 1908, as the date for the hearing before the auditor. On the 17th day of December, 1908, the auditors made a report to the court, sustaining the sufficiency both in law and fact of the probated claim of E. B. George, and allowed same. The undisputed proof shows that the above amounts were loaned to T. J. George by E. B;. George, and that the above is all the written evidence of the claim that E. B. George has, or ever had. In short, the debt is placed by the proof beyond question, and the solitary question presented by this record is *459•whether or not E. B. George complied with the requirements of Oode 1906, § 2106, as to the probation of the claim. The chancellor sustained the action of the auditors in overruling the exceptions and allowed the claim, and from this judgment this appeal is prosecuted.
There is another question in the case involving a preference, but, since I am in accord with the majority opinion in this, I make no further mention of it.
So precise and literal is the construction placed on C'ode 1906,. § 2106, in the opinion in chief that it holds that, because E. B. George did not actually make out an open account against the estate of T. J. George for $600 and attach the affidavit to that, the probation is void. What E. B. George did do was substantially this, and he gave the administrator all notice that was necessary in order to enable him to be informed of the nature of the claim and to enable him to contest it, if he so desired; and this is all that the statute, in my judgment, ever intended to accomplish. Statutes are not designed as snares to trap persons unskilled in the law, defeating them of just and honest rights. A construction of a statute which leads to this result is very much to be deplored. The construction given this statute by the majority is, in my judgment, not only unwarranted by its language, but is a sacrifice of justice to useless literalness. The section provides that: “Any person desiring to probate his claim shall present to the clerk the written evidence thereof, if any, or if the claim be a judgment or decree, a duly certified .copy thereof, or if there be no written evidence thereof, an itemized account, or statement of the claim in writing, signed by the creditor,” etc. In so far as it was possible, E. B. George literally complied with this statute. He propounded to the clerk all the “written evidence” of the claim that he had, and made the only “statement of the claim in writing” that it was possible to make, unless, instead of filing the cancelled checks, he had made an account to read “T. J. George, Dr., to E. B. George, $600.00 in open account.”
*460In 18 Oyclopsedla Law, 480, a clear and conservative rule is laid down. It is there held that: “In stating a claim no fixed form is ordinarily required, nor is the technical accuracy and certainty of description which is essential in pleading necessary. All that is necessary, as a general rule, is that the statement shall give to the personal representative notice of a claim against the estate, for payment of which the creditor looks to the estate; that the statement shall be so clear' and unambiguous as to distinguish the claim with reasonable certainty from all other similar claims; and that it shall give to the personal representative such information concerning the nature and amount of the demand as to enable him to act intelligently in providing for its payment or in rejecting it.” In the case of Borum v. Bell, 132 Ala. 85, 31 South. 454, the court said: “The claim, it must be admitted, is very indefinite in description; but technical accuracy or the certainty of description essential in pleading, is not required. Claims against estates are often made out and presented by unskilled persons, and generally no more is required than to inform the personal representative, on an inspection of it, of the nature, character, and amount of the claim, and must distinguish it with reasonable certainty from all other similar claims. Floyd v. Clayton, 67 Ala. 265; Parker v. Bank, 121 Ala. 517, 25 South. 1001. The presentation “ueed not be in any particular form, provided that it be sufficiently definite to notify the administrator of its character and amount, and enable him to make provision for its payment.’ 5 Am. & Eng. Law. 217.” The same thing is held in the case of Henderson v. Ilsley, 11 Smed. & M. 9, 49 Am. Dec. 41.
The opinion in chief assigns as the reason for rejecting the claim of E. B. George, as insufficient in law, because “the canceled checks disclose no liability at all on the part of the estate to any one. In fact, they showed no liability from any person to another.” The effect of what E. B. George did was as if he had filed an open account. It carried out the intent of the statute, and fully Informed the administrator of the claim of E, B. *461George and its character. The method selected was more complete in its information than would have been the filing of an open account; for the administrator was not only informed of the amount, but he was also informed as to the exact way in which it arose. A mere open account, without affidavit attached, furnishes no more evidence of indebtedness in itself than would the paid check. No case that I have been able to find or that is cited in the opinion in chief sustains the conclusions reached therein. The construction of the statute in the main opinion carries with it a literalness that is sacrificial to the rights of men of ordinary intelligence.and precaution.